 1   ANDREW A. BAO, ESQ.
     Nevada State Bar No. 10508
 2   WOLFE & WYMAN LLP
     6757 Spencer Street
 3   Las Vegas, NV 89119
     Telephone: (702) 476-0100
 4   Facsimile: (702) 476-0101
     aabao@wolfewyman.com
 5
     Attorneys for Defendant
 6   CENLAR FEDERAL SAVINGS BANK
                             UNITED STATES DISTRICT COURT
 7
                                               DISTRICT OF NEVADA
 8

 9

10     KENT EGBERT,                                            Case No. 2:19-cv-01324-JAD-EJY

11                               Plaintiff,
                                                               [PROPOSED] STIPULATION AND
12                v.                                           ORDER TO EXTEND DISCOVERY
13     EQUIFAX INFORMATION SERVICES,                           [FIRST REQUEST]
       LLC; TRANSUNION, LLC, CENLAR
14     FEDERAL SAVINGS BANK,

15                               Defendants.

16

17

18               Pursuant to Fed. R. Civ. P. 26(f), and Local Rule 26-1, Plaintiff Kent Egbert (“Plaintiff”)

19   and Cenlar Federal Savings Bank (“Cenlar”) (collectively the “Parties”), by and through their

20   attorneys, hereby stipulate to extend discovery deadlines and other deadlines in the October 15,

21   2019 Scheduling Order as follows:

22               1.     Completed Discovery.

23               Cenlar has responded to discovery requests and produced documents. Cenlar’s 30(b)(6)

24   deposition occurred on October 16, 2019 and has been left open due to pending discovery matters

25   being discussed between the parties. Plaintiff noticed Cenlar’s subsequent 30(b)(6) deposition for

26   December 19, 2019.

27               2.     Remaining Discovery.

28               Completion of Cenlar’s 30(b)(6) deposition, outstanding document production from

                                                          1
     3513829.1
 1   Cenlar, possible expert discovery, plaintiff deposition, and request for production from Plaintiff.

 2               3.     Good Cause.
 3               The parties have been diligently litigating this case and are requesting this extension because

 4   another Cenlar 30(b)(6) deposition has been noticed for December 19, 2019. The Parties dispute the

 5   qualifications of the original Cenlar 30(b)(6) witness produced on October 16, 2019 and the payment

 6   of fees and costs relating to said deposition and continue to work through those particular issues.

 7   Furthermore, there are several document production issues that remain outstanding and will be

 8   subject to a motion to compel if cannot be agreed upon prior to the December 19, 2019 Cenlar

 9   30(b)(6) deposition that is currently set.         However, the parties are seeking to resolve these

10   outstanding issues between themselves to avoid burdening the Court, which is a significant reason

11   for the additional time needed. Further, the parties wish to ensure the upcoming deposition is

12   conducted with the benefit of a fully developed written record. Doing so will help minimize the

13   expense of litigation by avoiding the necessity of conducting follow-up depositions. In the event the

14   deposition reveals facts which necessitate amendment of the operative pleadings, the parties desire

15   to do so prior to the leave-to-amend deadline. Due to scheduling, this deposition cannot be completed

16   prior to the present leave-to-amend deadline. In the meantime, the parties remain open to settlement

17   in this matter, but have now reset a date for Cenlar’s 30(b)(6) deposition to avoid any unnecessary

18   delay.
19               Currently, the discovery cutoff is March 9, 2020. The parties stipulated that Cenlar’s 30(b)(6)

20   deposition (that occurred on October 16, 2019 and any other depositions thereto) will also be used

21   in a related case, Egbert v. Equifax Information Solutions, LLC, 2:19-cv-00483-JAD-VCF. In that

22   action, the discovery cutoff is also currently March 9, 2020 (See 2:19-cv-00483-JAD-VCF, ECF

23   No. 56), with the remaining parties similarly requesting an equivalent extension. The parties believe

24   similar discovery will be conducted in both actions.

25               Thus, the parties were diligently moving forward with all pending issues in this matter and

26   are only seeking another extension once they reasonably knew that they were unlikely to conduct
27   initial discovery prior to the current deadline to amend pleadings. See Eckert Cold Storage, Inc. v.

28   Behl, 943 F. Supp. 1230, 1233 (E.D. Cal. 1996). Furthermore, Cenlar’s counsel unexpectedly had

                                                            2
     3513829.1
 1   to attend a family funeral recently, causing him to be generally unavailable between November 12,

 2   2019-November 22, 2019. Counsel continue to work together in good faith to resolve any pending

 3   discovery issues to avoid motion practice to the extent possible and to possibly settle this action.

 4   Therefore, this stipulation is made in good faith, is not interposed for delay, and is not filed for an

 5   improper purpose.

 6               4.       Current Discovery Deadlines
 7                       Discovery Cutoff: March 9, 2020
 8                       Amending Pleadings/Adding Parties: December 10, 2019
 9                       Initial Expert Disclosures and Interim Status Report: January 9, 2020
10                       Rebuttal Expert Disclosures: February 19, 2020
11                       Dispositive Motion deadline: April 8, 2020
12                       Joint Proposed Pretrial Order: None
13               5.       Proposed Discovery Deadlines.
14               WHEREAS, no prejudice will occur to this Court or the Parties if granted, good cause

15   supports this request to extend discovery;

16               NOW, THEREFORE, in consideration of the foregoing, and for good cause, IT IS HEREBY

17   STIPULATED AND AGREED, by and between the Parties as follows:

18               The October 15, 2019 Scheduling Order shall be amended as follows:
19

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///
27

28

                                                           3
     3513829.1
 1                     Discovery Cutoff: April 23, 2020
 2                     Amending Pleadings/Adding Parties: January 30, 2020
 3                     Initial Expert Disclosures and Interim Status Report: February 29, 2020
 4                     Rebuttal Expert Disclosures: April 2, 2020
 5                     Dispositive Motion deadline: May 23, 2020
 6                     Joint Proposed Pretrial Order: June 22, 2020
 7                      IT IS SO STIPULATED.
 8               Dated: December 2, 2019

 9       KNEPPER & CLARK LLC                                 WOLFE & WYMAN LLP
10

11       /s/ Shaina R. Plaksin                               /s/ Andrew A. Bao
         Matthew I. Knepper, Esq.                            Andrew A. Bao, Esq.
12       Nevada Bar No. 12796                                Nevada Bar No. 10508
         Miles N. Clark, Esq.                                6757 Spencer Street
13       Nevada Bar No. 13848                                Las Vegas, NV 89119
         Shaina R. Plaksin, Esq.                             Email: aabao@wolfewyman.com
14
         Nevada Bar No. 13935
15       5510 So. Fort Apache Rd, Suite 30                   Counsel for Defendant
         Las Vegas, NV 89148                                 Cenlar Federal Savings Bank
16
         HAINES & KRIEGER LLC
17       David H. Krieger, Esq.
         Nevada Bar No. 9086
18
         8985 S. Eastern Avenue, Suite 350
19       Las Vegas, NV 89123
         Counsel for Plaintiff
20

21

22

23

24

25

26
27

28

                                                         4
     3513829.1
 1
         QUILLING SELANDER LOWNDS WINSLETT &           CLARK HILL PLLC
 2       MOSER, P.C.
 3
         /s/ Jennifer R. Bergh                         /s/Jeremy J. Thompson
 4       Jennifer R. Bergh, Esq.                       Jeremy J. Thompson, Esq.
         Nevada Bar No. 14480                          3800 Howard Hughes Parkway, Suite 500
 5       6900 N. Dallas Parkway, Suite 800             Las Vegas, NV 89169
         Plano, Texas 75024                            Counsel for Defendant
 6                                                     Equifax Information Services LLC
         Email: jbergh@qslwm.com
 7
         ALVERSON TAYLOR & SANDERS
 8       Trevor Waite, Esq.
         Nevada Bar No. 13779
 9       6605 Grand Montecito Parkway, Suite 200
         Las Vegas, NV 89149
10
         Email: twaite@alversontaylor.com
11
         Counsel for Defendant
12       Trans Union LLC
13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                                   5
     3513829.1
 1                                       ORDER GRANTING
                                 STIPULATION TO EXTEND DISCOVERY
 2
            In consideration of the parties’ stipulation and good cause showing, IT IS ORDERED
 3
     THAT the October 15, 2019 Scheduling Order shall be amended as follows:
 4
                      Discovery Cutoff: April 23, 2020
 5
                      Amending Pleadings/Adding Parties: January 30, 2020
 6
                      Initial Expert Disclosures and Interim Status Report: February 29, 2020
 7
                      Rebuttal Expert Disclosures: April 2, 2020
 8
                      Dispositive Motion deadline: May 23, 2020
 9
                      Joint Proposed Pretrial Order: June 22, 2020
10
                 IT IS SO ORDERED.
11

12                                                  ________________________________________
                                                    UNITED STATES MAGISTRATE JUDGE
13

14

15
                                                                    Dated: December 3, 2019
16

17

18
19

20

21

22

23

24

25

26
27

28

                                                        6
     3513829.1
